Title: To George Washington from Major General Philip Schuyler, 22 May 1777
From: Schuyler, Philip
To: Washington, George

 

Dear Sir
Philadelphia May 22d 1777

Mrs Greaton, who has the Leave of Congress to go into New York, provided your Excellency approves, was to have been accompanied by a Colonel Muellevain—I am just now informed that she has taken James Fisher of this City with her, a notorious Tory, and capable of giving more Intelligence to the Enemy than any Man in it—I have informed Mr Hancock of this and he has advised me to communicate it to you, that if Fisher accompanies Mrs Greaton, he may be prevented from proceeding. I am very respectfully Dear Sir Your Excellency’s most obedient hble Servant

Ph: Schuyler

